            Case 1:18-cv-01977-TSC Document 17 Filed 07/26/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
 KAVYA NAGARAJ,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )         Civil Action No. 1:18-cv-01977-TSC
                                                  )
 UNITED STATES CITIZENSHIP AND                    )
 IMMIGRATION SERVICES, et al.,                    )
                                                  )
       Defendants.                                )
                                                  )


                                        STATUS REPORT

       Defendants, by and through undersigned counsel, respectfully submit this Status Report to

bring to the Court’s attention subsequent developments in this case.

       On July 10, 2019, United States Citizenship and Immigration Services (“USCIS”) issued an

approval notice for a Petition for a Non-Immigrant Worker pursuant to Form I-129 that was filed by

Axtria Inc. (“Axtria”), on April 11, 2017 (Receipt Number EAC1713852386). See Exh. A. The

approval notice indicates that although the petition was approved for the classification requested—

H-1B—from July 10, 2019 until September 12, 2020, beneficiary and Plaintiff was not deemed

eligible for the requested change of status. On July 15, 2019, USCIS issued its explanation as to why

Plaintiff’s change of nonimmigrant status from F-1 to H-1B was denied. See Exh. B. USCIS explained

that an alien who is continuing to maintain nonimmigrant status is eligible to apply for a change of

status according to 8 C.F.R. § 248.1(a). Id. USCIS records showed that Plaintiff had left the United

States on August 22, 2018 and returned on September 14, 2018. As a result USCIS considered

Plaintiff to have abandoned the request for a change of nonimmigrant status. Id. This approval notice

for Receipt Number EAC1713852386 was issued pursuant to USCIS’s issuance of a Reopen Notice


                                                 1
           Case 1:18-cv-01977-TSC Document 17 Filed 07/26/19 Page 2 of 4



on February 20, 2019, see ECF No. 14-1, and a subsequent Request for Evidence (“RFE”) issued on

February 21, 2019. See ECF No. 14-2. The approval notice for Receipt Number EAC1713852386

explained that even though the Plaintiff was deemed ineligible for a change of status, the Plaintiff

could depart the United States and apply for her visa at a consulate abroad. See Exh. A.

       However, on July 10, 2019, USCIS issued an approval notice for a second Petition for a Non-

Immigrant Worker pursuant to Form I-129 that was filed by Axtria on April 11, 2019 (Receipt

Number EAC1916851245) and independent from the aforementioned petition. See Exh. C. This

approval notice confers upon Plaintiff H-1B status which is valid from October 1, 2019 until

September 15, 2022.

       As Plaintiff’s I-129 Petition and request for change in status have been adjudicated, Plaintiff’s

claims as laid out in the Complaint are now moot. See ECF No. 1. On July 15, 2019, Defendants’

counsel, Daniel P. Chung, contacted Plaintiff’s counsel, Michael E. Piston, via email at

michaelpiston4@gmail.com informing him of the decisions and inquiring whether Plaintiff would

agree to a voluntary dismissal. On July 17, 2019, Defendant’s counsel again attempted to reach Mr.

Piston at the same email address. As of July 17, 2019 Plaintiff’s counsel has not yet responded to

Defendants’ counsel’s July 15 and July 17 emails.



DATED: July 26, 2019                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      WILLIAM C. PEACHEY
                                                      Director

                                                      GLENN M. GIRDHARRY
                                                      Assistant Director

                                                      SAMUEL P. GO
                                                      Senior Litigation Counsel

                                                      By: s/ Daniel P. Chung
                                                      DANIEL P. CHUNG

                                                  2
Case 1:18-cv-01977-TSC Document 17 Filed 07/26/19 Page 3 of 4



                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel: (202) 305-1263
                                  Fax: (202) 305-7000
                                  Email: Daniel.P.Chung@usdoj.gov

                                  Attorneys for Defendants




                              3
           Case 1:18-cv-01977-TSC Document 17 Filed 07/26/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I certify that on July 26, 2019, I electronically filed the foregoing STATUS REPORT with

the Clerk of Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to the following attorney of record:


       Michael E. Piston
       Attorney for the Plaintiff
       225 Broadway, Ste 307
       New York, NY 10007
       michaelpiston4@gmail.com
       (646) 845-9895

DATED: July 26, 2019

                                                      By: /s/ Daniel P. Chung
                                                      DANIEL P. CHUNG
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division




                                                  4
